DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on April 25, 2022 has been entered.
Claims 1, 2, 4, 7-12, 14-23 and 25 are pending in the application. Claims 3, 5, 6, 13 and 24 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-12, 14-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over V.F. Zahodiakin (US Patent No. 1,876,160), hereinafter “Zahodiakin”, in view of Baba et al. (US PG Pub No. 2003/0111026), hereinafter “Baba”.
Regarding claim 1, Zahodiakin discloses an engine component comprising: stratified layers forming an integral cylinder head (Fig. 1 (3)), guide boss (Fig. 5 (surrounding element 25’)), and valve guide (Fig. 5 (25’)) in the guide boss (Fig. 5 (surrounding element 25’)), the valve guide (25’) having a valve guide body (Fig. 5 (structure of element 25’)) defining an axial passageway configured to receive and guide a valve (Fig. 5 (19 & 26)), the valve guide body (Fig. 5 (structure of element 25’)) including a helical coolant passage (Fig. 5 (71)) internal to the body, wrapping around the axial passageway (Fig. 7 (70)), and in fluid communication with a cylinder head cooling jacket via the guide boss (page 3, col.1, lines 26-45).
Zahodiakin fails to disclose a cylinder head, a guide boss and a valve guide that are formed in an unitary manner such that there is no material seal between the cylinder head, the guide boss, and the valve guide; and that the helical coolant passage is arranged internal to the body such that a coolant from the helical coolant passage does not come into contact with the valve when in operation.
However, Baba discloses a coolant passage (Baba (Fig. 2 (45))) that is arranged internal to a valve guide body (Baba (Fig. 2 (structure surrounding element 45))) such that a coolant does not come into contact with the valve (Baba (Fig. 2 (43))) when in operation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zahodiakin by incorporating the teachings of Baba in order to have a coolant passage that allows for a better flow of coolant inside the valve guide body by avoiding a direct contact between the coolant and the moving valve stem.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Zahodiakin by incorporating that the cylinder head, a guide boss and a valve guide are formed in an unitary manner such that there is no material seal between the cylinder head, the guide boss, and the valve guide, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In addition, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177USPQ 326,328 (CCPA 1973).
Regarding claim 2, the modified invention of Zahodiakin discloses the component of claim 1, wherein the guide boss (Fig. 5 (surrounding element 25’)) defines a seal around the valve guide (Fig. 5 (25’)) to an oil drain (page 3, col. 1, lines 29 – col. 2, line 2).
Regarding claim 4, the modified invention of Zahodiakin discloses the component of claim 1, wherein the guide boss (Fig. 5 (surrounding element 25’)) defines a coolant inlet annulus (Fig. 5 (in the vicinity of element 68)) and a coolant outlet annulus (Fig. 5 (in the vicinity of element 72)) in fluid communication with the coolant passage (Fig. 5 (71)) and cylinder head cooling jacket (page 3, col.1, lines 26-45).
Regarding claim 7, the modified invention of Zahodiakin discloses the component of claim 1, wherein the coolant passage (Fig. 5 (71)) includes an inlet (Fig. 7 (69)) and an outlet (Fig. 5 (72)) in fluid communication with the cylinder head cooling jacket (page 3, col.1, lines 26-45).
Regarding claim 8, the modified invention of Zahodiakin discloses the component of claim 7, wherein the inlet (Fig. 7 (69)) is connected with a lower portion of the cooling jacket (page 3, col.1, lines 11-45).
Regarding claim 9, the modified invention of Zahodiakin discloses a powertrain assembly comprising: layered material defining an integral cylinder head (Fig. 1 (3)) including a valve guide (Fig. 5 (25’)) having a valve guide body (Fig. 5 (structure of element 25’)) with an external surface (Fig. 5 (external section of element 25’)) and an internal surface (Fig. 5 (internal section of element 25’)) and defining (i) an axial passageway configured to receive and guide a valve (Fig. 5 (19 & 26)), and (ii) an internal coolant channel (Fig. 5 (71)) having an inlet (Fig. 5 (in the vicinity of element 68)) and outlet (Fig. 5 (in the vicinity of element 72)), the coolant channel (Baba (Fig. 2 (45))) being arranged within the valve guide body (Baba (Fig. 2 (structure surrounding element 45))) between the external and internal surfaces such that a coolant from the internal coolant channel (Baba (Fig. 2 (45))) does not come into contact with the valve (Baba (Fig. 2 (43))) when in operation, a cooling jacket, a first duct between the cooling jacket and inlet (page 3, col.1, lines 11-45), and a second duct (Fig. 5 (72)) between the cooling jacket and outlet.
The modified invention of Zahodiakin fails to disclose a valve guide that is formed in an integral manner and that the integral cylinder head and integral single-component valve guide form a single part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Zahodiakin by incorporating that the valve guide is formed in an integral manner and that the integral cylinder head and integral single-component valve guide form a single part, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In addition, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177USPQ 326,328 (CCPA 1973).
Regarding claim 10, the modified invention of Zahodiakin discloses the powertrain assembly of claim 9, wherein the channel (Fig. 5 (71)) wraps around the axial passageway (Fig. 5).
Regarding claim 11, the modified invention of Zahodiakin discloses the powertrain assembly of claim 9, wherein the channel is helical (Fig. 5 (71)).
Regarding claim 12, the modified invention of Zahodiakin discloses the powertrain assembly of claim 9.
The modified invention of Zahodiakin fails to disclose that the channel includes a lattice structure.
However, it would have been an obvious matter of design to modify Zahodiakin by incorporating a channel that includes a lattice structure, since applicants has not discloses that having a channel that includes a lattice structure solves any stated problems or is for any particular purpose.
Regarding claim 14, the modified invention of Zahodiakin discloses the powertrain assembly of claim 9, wherein the cylinder head (3) further includes an external seal to an oil drain (page 3, col. 1, lines 29 – col. 2, line 2) arranged in a top portion of the valve guide (Fig. 5. (25’)).
Regarding claim 15, the modified invention of Zahodiakin discloses the powertrain assembly of claim 9, wherein the cylinder head (3) further includes an external seal to a combustion chamber (Fig. 6 (inside element 4)) arranged in a bottom portion of the valve guide (Fig. 5 (25’)).
Regarding claim 16, the modified invention of Zahodiakin discloses an integral cylinder head comprising: a guide boss (Fig. 5 (surrounding element 25’)); and a fluid-cooled valve guide (Fig. 5 (25’)) arranged in the guide boss (Fig. 5 (surrounding element 25’)) and having a cylindrical body defining (i) an axial passageway configured to receive and guide a valve (Fig. 5 (19 & 26)), (ii) a coolant conduit (Baba (Fig. 2 (45))) internal to the cylindrical body such that a coolant from the coolant conduit (Baba (Fig. 2 (45))) does not come into contact with the valve (Baba (Fig. 2 (43))) when in operation, and (iii) an inlet (Fig. 5 (in the vicinity of element 68)) and outlet (Fig. 5 (in the vicinity of element 72)) in fluid communication with the coolant passage (Fig. 5 (71)) and a cooling jacket (page 3, col.1, lines 26-45).
The modified invention of Zahodiakin fails to disclose that the valve guide is a single component arranged in the guide boss and that the fluid-cooled valve guide is integral to the guide boss such that they are unitary.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Zahodiakin by incorporating that the valve guide is a single component arranged in the guide boss and that the fluid-cooled valve guide is integral to the guide boss such that they are unitary, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In addition, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177USPQ 326,328 (CCPA 1973).
Regarding claim 17, the modified invention of Zahodiakin discloses the integral cylinder head of claim 16, wherein the integral cylinder head (Fig. 1 (3)), valve guide (Fig. 5 (25’)), and cooling jacket are formed from stratified layers such that there are no interfaces requiring separate seals between the cylinder head (Fig. 1 (3))), valve guide (Fig. 5 (25’)), and cooling jacket (Fig. 5 (68)).
Regarding claim 18, the modified invention of Zahodiakin discloses the integral cylinder head of claim 16, wherein the integral cylinder head (Fig. 1 (3)), valve guide (Fig. 5 (25’)), and cooling jacket (Fig. 5 (68)) are formed from the same material (page 3, col. 2, lines 36-58).
Regarding claim 19, the modified invention of Zahodiakin discloses the integral cylinder head of claim 16, wherein the integral cylinder head (3) defines a duct leading from the valve guide (25’) to the cooling jacket (page 3, col.1, lines 11-45).
Regarding claim 20, the modified invention of Zahodiakin discloses the integral cylinder head of claim 19, wherein the duct is bifurcated (Fig. 1).
Regarding claim 21, Zahodiakin discloses the engine component of claim 1, wherein a diameter of the helical coolant passage (Fig. 5 (71)) is smaller than a thickness of the valve guide body (Fig. 5 (25’)).
Regarding claim 22, the modified invention of Zahodiakin discloses the engine component of claim 1, wherein the helical coolant passage (Fig. 5 (71)) is centrally located within the valve guide body (Fig. 5 (25’)).
Regarding claim 23, the modified invention of Zahodiakin discloses the engine component of claim 9, wherein the valve guide is made of a material that is suitable for 3-D printing, layered manufacturing, or additive fabrication (page 3, col. 2, lines 57-58).
Regarding claim 25, the modified invention of Zahodiakin discloses the engine component of claim 16, wherein the coolant conduit is hollow-tube shaped (Baba (Fig. 2 (structure surrounding element 45))).

Response to Arguments
Applicants’ remarks filed on April 25, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747